DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Reasons for Allowance
Claims 1-18, 23-26 and 31-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a method for a user equipment (UE) simultaneously transmitting DeModulation Reference Signal (DMRS) on Physical Uplink Control Channel (PUCCH) and Sounding Reference Signal (SRS) via spatial multiplexing and using non-overlapping subcarriers for PUCCH and SRS.

A method for wireless communication by a User Equipment (UE), comprising:
receiving signaling indicating that a Physical Uplink Control Channel (PUCCH) and a Sounding Reference Signal (SRS) are to be transmitted simultaneously; 
selecting time and frequency resources for the PUCCH and the SRS to avoid collision of at least a portion of the PUCCH with the SRS, 
wherein selecting the time and frequency resources comprises selecting subcarriers for transmitting the SRS that are not used for transmission of a demodulation reference signal (DMRS) on the PUCCH; and 
transmitting, via spatial multiplexing, the PUCCH and SRS simultaneously via different sets of one or more antennas using the selected time and frequency resources.

Regarding claims 23 and 37-38, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-18, 24-26 and 31-36, these claims depend from one of claims 1 and 23, thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.


/HARRY H KIM/           Primary Examiner, Art Unit 2411